Title: To Alexander Hamilton from Samuel Lane, 4 October 1799
From: Lane, Samuel
To: Hamilton, Alexander


          
            Major Genrl. Hamilton
            Sir
            Charlesburgh Montgomery Cty. Maryland October 4, 1799
          
          Having seen an advertisement of the Secretary of War under date of the 2nd of Septr. Induce me to beleive that my letters Heretofore addressed to you have not come to hand—
          In consequence of which I have again tho’t proper to trouble you with information that I wait your commands at Charlesburgh—I am Dr Sir with esteem and respect your Obt. and Hbl. Svt.
          
            Samuel Lane
            2nd. Lieut. 3rd Reagmt Infantry
          
        